PER CURIAM.
Ten nephews and nieces took vested remainders at the death of the testator, subject to the life estate of the widow and to the payment of certain annuities after her death. Until the widow dies, it cannot be ascertained how many persons will become entitled to annuities; nor until that time will the amount or the age of the annuities be known. Therefore there is no way in which the value of the remainder can be ascertained until after the death of the widow. In re Curtis, 73 Hun, 185, 25 N. Y. Supp. 909. The order should be reversed, with costs and disbursements.